NO. 07-09-0364-CR

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL B

                                            JULY 22, 2010




                                         DANIEL FELIPE PEREZ,


                                                Appellant
                                                  v.


                                         THE STATE OF TEXAS,
                                                Appellee
                                    _____________________________

                         FROM THE 222nd DISTRICT COURT OF DEAF SMITH COUNTY;

                         NO. CR-08H-141; HONORABLE ROLAND D. SAUL, PRESIDING



                                          Memorandum Opinion



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
            Daniel Felipe Perez challenges  his  conviction  of  capital  murder  by  contending  the
evidence is  legally  and  factually  insufficient  to  support  it.   We  disagree  and  affirm  the
conviction.
      The standards by which we determine the sufficiency of the evidence are  discussed  in  Jackson
v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979) and Watson v. State, 204 S.W.3d 404
(Tex. Crim. App. 2006), to which we refer the parties for explanation.  Appellant  was  convicted  of
knowingly causing the death of his girlfriend’s seventeen-month-old daughter by  striking  her  head.
See Tex. Penal Code Ann. §19.03(a)(8) (Vernon Supp. 2009).  Appellant contends the evidence does  not
show that he knowingly killed the child.  A person acts knowingly with respect to the result  of  his
conduct when he is aware that his conduct is reasonably certain to cause the  result.   Id.  §6.03(b)
(Vernon 2003).
      Proof of intent usually depends on circumstantial evidence  and  may  be  determined  from  the
acts, words, and conduct of the accused.  Patrick v. State, 906 S.W.2d 481,  487  (Tex.  Crim.  App.
1995).  Intent may also be inferred from the extent of the injuries, the method used to  inflict  the
injuries, and the relative size and strength of the parties.  Id.; Martin v. State, 246 S.W.3d 246,
263 (Tex. App.–Houston [14th Dist.] 2007, no pet.).
       The record before us contains the following evidence:  1) appellant was caring for  the  child
while her mother was at work and was the only adult in the residence, 2)  the  child  had  apparently
thrown up and was whining and crying, 3) appellant claimed in a written statement that he  stood  her
on the dresser while attempting to put on her nightshirt, jerked down on the shirt,  and  caused  her
to fall and slam her head on the corner of the  dresser,  4)  appellant  stated  the  child  was  not
breathing but he did not call for help or take the child to  the  hospital,  5)  appellant  laid  the
child on her side in her crib with her back to the room, re-arranged the furniture  in  the  bedroom,
took his own children to his mother’s house, and gave a credit card to  his  son  so  the  boy  could
obtain cash, 6) appellant told the child’s mother nothing about the incident when she came home  from
work although he appeared upset  to  the  mother,  7)  the  next  morning  when  the  child’s  mother
discovered the  child  was  dead,  appellant  attempted  to  slash  his  wrists,  8)  appellant  told
inconsistent stories to police and later to the child’s mother as to how the  incident  happened,  9)
the child sustained two skull fractures to her head, one on the right side and one on the  back,  10)
the cause of death was blunt force trauma which required  a  relative  concentration  of  force,  11)
there was a significant injury to the back of the skull which is the area that  controls  respiration
and heartbeat, 12) retinal hemorrhages indicate a shaking component to the injury and  they  are  not
usually caused by accidental injury, 13) one fall could not have caused all of the child’s  injuries,
14) there were indications that the  head  was  banged  into  some  object  several  times,  and  15)
appellant stated that he knew he had killed the child, that he was sorry, that he did not mean to  do
it, and that he “screwed up.”  This evidence, if believed by the  jury,  was  sufficient  for  it  to
conclude beyond a reasonable doubt that appellant knew that his actions were  reasonably  certain  to
cause death.  See Duren v. State, 87 S.W.3d 719, 726 (Tex. App.–Texarkana 2002, no pet.) (the  extent
of the injuries and the force necessary to inflict them, the conclusion they could not have  occurred
by a trivial fall at home, the defendant’s inconsistent stories, and the disparity  in  strength  and
size between the victim and the accused  supported  the  inference  that  he  knew  his  conduct  was
reasonably certain to cause death).
      Conversely, there was no evidence of any  previous  abuse  of  the  victim  by  appellant,  and
appellant’s expert witness testified that the child’s injuries were consistent with a  fall  and  the
story appellant gave in his written statement to police.  The  expert  also  criticized  the  autopsy
that had been peformed. Yet, the jury was free to reject or discredit this evidence  and  to  resolve
any conflicts it created.  Moreover, that resolution is not so against the weight of the evidence  as
to undermine our confidence in the verdict.
      Accordingly, appellant’s issues are overruled and the judgment is affirmed.


                                        Per Curiam


      Do not publish.